Title: To John Adams from Timothy Alden, 10 March 1814
From: Alden, Timothy
To: Adams, John


				
					Sir,
					Boston, 10 March, 1814. 
				
				As my American Biography will contain sundry genealogical lists, executed with considerable minuteness, it will afford me pleasure and gratification  to many to see the list of your ancestors and family in the same work—. If agreeable to you to cause the enclosed to be filled up so far as may be practicable and transmitted to me, at the city of New York, I shall then be able to execute my wishes. Trusting your goodness will excuse the freedom of this address, I remain, with the highest respect, your most ob. hum. sev.
				
					Timothy Alden
				
				
			